Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Preliminary amendment filed 12/02/2020.
Claims 1-3, 4-6, 7-9 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3,  4, 5, 6, 7, 8, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (20150341949, hereinafter “Nagata ‘949 “)  in view of Nagata et al. (20140140316, hereinafter “Nagata ‘316 “) .
Regarding to claim 1, 20150341949 teaches transmitting  a higher layer signal  (transmitting a radio resource control (RRC)) [see Paragraphs 0097 & 0164 & 0166] informing a carrier index field (CIF) value (CIF) (in which rate matching patterns to correspond to CoMP transmission modes are associated with bit information constituting CIFs, is generated in the table generating section 416. For example, the rate matching table that is generated is reported to the user terminal 10 by means of RRC signaling. Then, in the scheduler 417, the CIF that is associated with the rate matching pattern corresponding to the CoMP transmission mode is selected. DCI that includes the CIF that is selected in the downlink control information generating section 404 is generated, and transmitted to the user terminal 10 on the downlink) [see Paragraphs 0179 & 0130],
Transmitting  physical downlink control channel (PDCCH) candidates (Note that, according to the above description, a rate matching table that is generated in a radio base station apparatus eNB is transmitted to a user terminal UE and shared, and a PDCCH to include DCI, in which a CIF that is registered in that rate matching table is designated, is transmitted, and, by this means, rate matching patterns that correspond to CoMP transmission modes are signaled) [see Paragraph 0094] for the scheduled cell in the scheduling cell based on the CIF value informed by the higher layer signal (The user terminal UE receives the PDCCH from the radio base station apparatus eNB. Then, the user terminal UE detects the bit information that is designated in the CIF of the DCI included in this PDCCH. Here, upon detecting that the bit information (001) is designated in the CIF of the DCI included in the PDCCH, the user terminal UE acquires the pattern "TP 1" that corresponds to the bit information (001) from the rate matching table. Then, using the pattern "TP 1," the user terminal UE applies rate matching to the data received from the radio base station apparatus eNB) [see Paragraph 0092 & 0091 & 0087 & 0055 & 0064 & 0065 & 0066]. 
However, 20150341949 does not explicitly teach wherein a number of candidates of the CIF value is smaller than a number of candidates of a serving cell index of the scheduled cell.
20140140316, from the same or similar fields of endeavor, teaches receiving a higher layer signal  informing a carrier index field (CIF) value among a plurality of CIF values, wherein the CIF value is used in a scheduling cell , among the multiple serving cells, to indicate a scheduled cell , among the multiple serving cells, having a serving cell index among a plurality of serving cell index (by defining new higher layer signaling and combining this with CIF bit information, it is possible to increase the number of bits of the information that identifies the cells to which downlink control information corresponds. In this case, by combining the three-bit CIF and information that is reported by higher layer signaling, even when the number of combinations of cells is large as shown in FIG. 8, it is still possible to report information that identifies the cells to which downlink control information corresponds, to a user terminal) [see Paragraphs 0080];
wherein a number (8) of the plurality of CIF values (when the method of transmitting downlink control information for a plurality of cells from a predetermined cell is adopted, with the CIF (three bits, 000, 001, 010, 011, 100, 101, 110, 111 ) that is currently agreed on ) is smaller than a number (9) of the plurality of serving cell indexes (it is possible to form the system band by selecting a plurality of cells from Pcell and Scell #1 to Scell #9) [see Paragraphs 0078 & 0079]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20150341949 in view of 20140140316  because 20140140316  suggests that according to the present invention, it is possible to apply CoMP transmission/reception flexibly, in a system band that is formed with a plurality of blocks, improve received quality in user terminals, and also widen the system band.


Regarding to claim 2, 20150341949 further teaches wherein the CIF consists of 3 Bits [see Figure 9 and Paragraphs 0179 & 0130].
Regarding to claim 3, 20150341949 further teaches wherein the higher layer signal a radio resource control (RRC) message (RRC message) [see Paragraphs 0096 & 0179].

Regarding to claim 4, 20150341949 teaches a base station (BS) in a wireless communication system, the BS comprising: a transceiver; and a processor operatively connected to the transceiver and configured to:
transmit  a higher layer signal  (transmitting a radio resource control (RRC)) [see Paragraphs 0097 & 0164 & 0166] informing a carrier index field (CIF) value (CIF) (in which rate matching patterns to correspond to CoMP transmission modes are associated with bit information constituting CIFs, is generated in the table generating section 416. For example, the rate matching table that is generated is reported to the user terminal 10 by means of RRC signaling. Then, in the scheduler 417, the CIF that is associated with the rate matching pattern corresponding to the CoMP transmission mode is selected. DCI that includes the CIF that is selected in the downlink control information generating section 404 is generated, and transmitted to the user terminal 10 on the downlink) [see Paragraphs 0179 & 0130],
Transmit  physical downlink control channel (PDCCH) candidates (Note that, according to the above description, a rate matching table that is generated in a radio base station apparatus eNB is transmitted to a user terminal UE and shared, and a PDCCH to include DCI, in which a CIF that is registered in that rate matching table is designated, is transmitted, and, by this means, rate matching patterns that correspond to CoMP transmission modes are signaled) [see Paragraph 0094] for the scheduled cell in the scheduling cell based on the CIF value informed by the higher layer signal (The user terminal UE receives the PDCCH from the radio base station apparatus eNB. Then, the user terminal UE detects the bit information that is designated in the CIF of the DCI included in this PDCCH. Here, upon detecting that the bit information (001) is designated in the CIF of the DCI included in the PDCCH, the user terminal UE acquires the pattern "TP 1" that corresponds to the bit information (001) from the rate matching table. Then, using the pattern "TP 1," the user terminal UE applies rate matching to the data received from the radio base station apparatus eNB) [see Paragraph 0092 & 0091 & 0087 & 0055 & 0064 & 0065 & 0066]. 
However, 20150341949 does not explicitly teach wherein a number of candidates of the CIF value is smaller than a number of candidates of a serving cell index of the scheduled cell.
20140140316, from the same or similar fields of endeavor, teaches receiving a higher layer signal  informing a carrier index field (CIF) value among a plurality of CIF values, wherein the CIF value is used in a scheduling cell , among the multiple serving cells, to indicate a scheduled cell , among the multiple serving cells, having a serving cell index among a plurality of serving cell index (by defining new higher layer signaling and combining this with CIF bit information, it is possible to increase the number of bits of the information that identifies the cells to which downlink control information corresponds. In this case, by combining the three-bit CIF and information that is reported by higher layer signaling, even when the number of combinations of cells is large as shown in FIG. 8, it is still possible to report information that identifies the cells to which downlink control information corresponds, to a user terminal) [see Paragraphs 0080];
wherein a number (8) of the plurality of CIF values (when the method of transmitting downlink control information for a plurality of cells from a predetermined cell is adopted, with the CIF (three bits, 000, 001, 010, 011, 100, 101, 110, 111 ) that is currently agreed on ) is smaller than a number (9) of the plurality of serving cell indexes (it is possible to form the system band by selecting a plurality of cells from Pcell and Scell #1 to Scell #9) [see Paragraphs 0078 & 0079]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20150341949 in view of 20140140316  because 20140140316  suggests that according to the present invention, it is possible to apply CoMP transmission/reception flexibly, in a system band that is formed with a plurality of blocks, improve received quality in user terminals, and also widen the system band.

Regarding to claim 5, claim 5  is rejected the same limitations of claim 2 above.
Regarding to claim 6, claim 6 is rejected the same limitations of claim 3 above.



Regarding to claim 7, 20150341949 teaches an apparatus in a wireless communication system, the apparatus comprising: a memory; and a processor operatively connected to the memory and configured to:
transmit  a higher layer signal  (transmitting a radio resource control (RRC)) [see Paragraphs 0097 & 0164 & 0166] informing a carrier index field (CIF) value (CIF) (in which rate matching patterns to correspond to CoMP transmission modes are associated with bit information constituting CIFs, is generated in the table generating section 416. For example, the rate matching table that is generated is reported to the user terminal 10 by means of RRC signaling. Then, in the scheduler 417, the CIF that is associated with the rate matching pattern corresponding to the CoMP transmission mode is selected. DCI that includes the CIF that is selected in the downlink control information generating section 404 is generated, and transmitted to the user terminal 10 on the downlink) [see Paragraphs 0179 & 0130],
Transmit  physical downlink control channel (PDCCH) candidates (Note that, according to the above description, a rate matching table that is generated in a radio base station apparatus eNB is transmitted to a user terminal UE and shared, and a PDCCH to include DCI, in which a CIF that is registered in that rate matching table is designated, is transmitted, and, by this means, rate matching patterns that correspond to CoMP transmission modes are signaled) [see Paragraph 0094] for the scheduled cell in the scheduling cell based on the CIF value informed by the higher layer signal (The user terminal UE receives the PDCCH from the radio base station apparatus eNB. Then, the user terminal UE detects the bit information that is designated in the CIF of the DCI included in this PDCCH. Here, upon detecting that the bit information (001) is designated in the CIF of the DCI included in the PDCCH, the user terminal UE acquires the pattern "TP 1" that corresponds to the bit information (001) from the rate matching table. Then, using the pattern "TP 1," the user terminal UE applies rate matching to the data received from the radio base station apparatus eNB) [see Paragraph 0092 & 0091 & 0087 & 0055 & 0064 & 0065 & 0066]. 
However, 20150341949 does not explicitly teach wherein a number of candidates of the CIF value is smaller than a number of candidates of a serving cell index of the scheduled cell.
20140140316, from the same or similar fields of endeavor, teaches receiving a higher layer signal  informing a carrier index field (CIF) value among a plurality of CIF values, wherein the CIF value is used in a scheduling cell , among the multiple serving cells, to indicate a scheduled cell , among the multiple serving cells, having a serving cell index among a plurality of serving cell index (by defining new higher layer signaling and combining this with CIF bit information, it is possible to increase the number of bits of the information that identifies the cells to which downlink control information corresponds. In this case, by combining the three-bit CIF and information that is reported by higher layer signaling, even when the number of combinations of cells is large as shown in FIG. 8, it is still possible to report information that identifies the cells to which downlink control information corresponds, to a user terminal) [see Paragraphs 0080];
wherein a number (8) of the plurality of CIF values (when the method of transmitting downlink control information for a plurality of cells from a predetermined cell is adopted, with the CIF (three bits, 000, 001, 010, 011, 100, 101, 110, 111 ) that is currently agreed on ) is smaller than a number (9) of the plurality of serving cell indexes (it is possible to form the system band by selecting a plurality of cells from Pcell and Scell #1 to Scell #9) [see Paragraphs 0078 & 0079]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20150341949 in view of 20140140316  because 20140140316  suggests that according to the present invention, it is possible to apply CoMP transmission/reception flexibly, in a system band that is formed with a plurality of blocks, improve received quality in user terminals, and also widen the system band.

Regarding to claim 8, claim 8  is rejected the same limitations of claim 2 above.
Regarding to claim 9, claim 9 is rejected the same limitations of claim 3 above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10433318 in view of 20150341949.

Claim 1 of the application serial number 17110274
Claim 1 of the PAT 10433318
 a higher layer signal informing a carrier index field (CIF) value, wherein the CIF value is used in a scheduling cell to indicate a scheduled cell having a serving cell index; and  physical downlink control channel (PDCCH) candidates for the scheduled cell in the scheduling cell based on the CIF value informed by the higher layer signal, wherein a number of candidates of the CIF value is smaller than a number of candidates of a serving cell index of the scheduled cell.
Receiving a higher layer signal informing a carrier index field (CIF) value among a plurality of CIF values, wherein the CIF value is used in a scheduling cell, among the plurality of serving cells, to indicate a scheduled cell, among the plurality of serving cells, having a serving cell index among a plurality of serving cell indexes; receiving, through the scheduling cell, scheduling information which has a carrier index field; and receiving, through the scheduled cell, data scheduled by the scheduling information, when a value of the carrier index field of the scheduling information is the CIF value, wherein a number of the plurality of CIF values is smaller than a number of the plurality of serving cell indexes



However, claim 1 of U.S. Patent No. 10433318 does not explicitly teach transmitting a higher layer signal informing a carrier index field (CIF) value of a CIF.
20150341949, from the same or similar fields of endeavor, teaches transmitting  a higher layer signal  (transmitting a radio resource control (RRC)) [see Paragraphs 0097 & 0164 & 0166] informing a carrier index field (CIF) value (CIF);
Transmit  physical downlink control channel (PDCCH) candidates (Note that, according to the above description, a rate matching table that is generated in a radio base station apparatus eNB is transmitted to a user terminal UE and shared, and a PDCCH to include DCI, in which a CIF that is registered in that rate matching table is designated, is transmitted, and, by this means, rate matching patterns that correspond to CoMP transmission modes are signaled) [see Paragraph 0094] for the scheduled cell in the scheduling cell based on the CIF value informed by the higher layer signal.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the claim 1 of U.S. Patent No. 10433318 in view of 20150341949 because 20150341949 suggests that the present invention has been made in view of the above, and it is therefore an object of the present invention to provide a radio communication system, a radio base station apparatus, a user terminal and a communication control method, whereby information that is required in rate matching can be signaled, efficiently, even when CoMP transmission/reception techniques are employed.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10869321 in view of 20150341949

Claim 1 of the application serial number 17110274
Claim 1 of the PAT 10869321
 a higher layer signal informing a carrier index field (CIF) value, wherein the CIF value is used in a scheduling cell to indicate a scheduled cell having a serving cell index; and  physical downlink control channel (PDCCH) candidates for the scheduled cell in the scheduling cell based on the CIF value informed by the higher layer signal, wherein a number of candidates of the CIF value is smaller than a number of candidates of a serving cell index of the scheduled cell.
Receiving a higher layer signal informing a carrier index field (CIF) value among a plurality of CIF values, wherein the CIF value is used in a scheduling cell, among the plurality of serving cells, to indicate a scheduled cell, among the plurality of serving cells, having a serving cell index among a plurality of serving cell indexes; receiving, through the scheduling cell, scheduling information which has a carrier index field; and receiving, through the scheduled cell, data scheduled by the scheduling information, when a value of the carrier index field of the scheduling information is the CIF value, wherein a number of the plurality of CIF values is smaller than a number of the plurality of serving cell indexes



However, claim 1 of U.S. Patent No. 10869321 does not explicitly teach transmitting a higher layer signal informing a carrier index field (CIF) value of a CIF.
20150341949, from the same or similar fields of endeavor, teaches transmitting  a higher layer signal  (transmitting a radio resource control (RRC)) [see Paragraphs 0097 & 0164 & 0166] informing a carrier index field (CIF) value (CIF);
Transmit  physical downlink control channel (PDCCH) candidates (Note that, according to the above description, a rate matching table that is generated in a radio base station apparatus eNB is transmitted to a user terminal UE and shared, and a PDCCH to include DCI, in which a CIF that is registered in that rate matching table is designated, is transmitted, and, by this means, rate matching patterns that correspond to CoMP transmission modes are signaled) [see Paragraph 0094] for the scheduled cell in the scheduling cell based on the CIF value informed by the higher layer signal.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the claim 1 of U.S. Patent No. 10869321 in view of 20150341949 because 20150341949 suggests that the present invention has been made in view of the above, and it is therefore an object of the present invention to provide a radio communication system, a radio base station apparatus, a user terminal and a communication control method, whereby information that is required in rate matching can be signaled, efficiently, even when CoMP transmission/reception techniques are employed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412